DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
Claims 21, 25-31, 33 and 34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,888,742 in view of Boone (US 6,524,197). 
Many of the limitations recited in claims 21, 25-29, 31, 33 and 34 of the present invention are recited in claims 1-20 of U.S. Patent No. 10,888,742 including “a club head body…….”, “a first stiffening member permanently secured within the interior cavity and connecting the crown portion to the sole portion”, “a second stiffening member”, “the first stiffening member and the second stiffening member provide structural support to the club head body”, “the golf club head has a CG with a head origin x-axis (CGx) coordinate between about -10 mm and about 10 mm and a head origin y-axis (CGy) coordinate between  about 10 mm and about 50 mm”, “the first stiffening member and the second stiffening member are aligned adjacent to the striking face and provide structural support to the club head body”, “a combined mass of the first stiffening member and the second stiffening member is approximately 8 grams or less”, “at least a portion of the crown comprises a composite material”, “at least a portion of the first stiffening member and the second stiffening member has a cross-sectional dimension that is between 2 mm to about 7 mm”, “a length of the first stiffening member is at least three times longer than a maximum cross-sectional dimension”, “including an adjustable head-shaft connection assembly that is operable to adjust at least one of the loft angle or lie angle of a golf club formed when the golf club head is attached to a golf club shaft via the head shaft connection assembly”, etc.
The only limitation in claim 21 of the present invention that claims 1-20 of U.S. Patent No. 10,888,742 lack is “a second stiffening member permanently secured within the interior cavity and connecting the sole portion to the first stiffening member”.

In view of such teaching, it would have been obvious to modify the golf club head of U.S. Patent No. 10,888,742 by incorporating a second stiffening member to the golf club head.  The second stiffening member would have connected the sole portion to the first stiffening member of the golf club head of U.S. Patent No. 10,888,742.  This modification would have provided a firmer support of the first stiffening member within the interior cavity in order to resist further separation of the sole and crown at impact with a golf ball so that less energy is dissipated in head deformation and more energy is transferred to the ball.
Concerning claim 30, Boone further comprises a recessed step 30 in the sole portion, wherein the first stiffening member 34 is attached to the recessed step 30, Figs. 4-7.  The second stiffening member 36 is secured to the recessed step 30 by an aperture 43 and tensioning nut 42.
In view of such teaching, it would have been obvious to a person having ordinary skill in the art to modify the golf club head of U.S. Patent No. 10,888,742 by incorporating a recessed step in the sole portion.  The recessed step would have had an aperture and a tensioning nut. The first stiffening member would have been attached to the recessed step.  An aperture and a tensioning nut would have  attached the first stiffening member to the sole portion.  This modification would have ensured a secure entrapment of the first stiffening member while providing a convenient tension adjustment access during manufacture of the golf club head.
32 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,888,742 in view of Boone (US 6,524,197) and further in view of Helmstetter et al. (US 2003/0153401). 
The patent to Helmstetter et al. teaches that it is known in the golf club head art to provide a golf club head mass of between 190 grams to 200 grams, paragraph [0125], and to provide a golf club head with a volume of between 290 cm3 to 600 cm3, paragraph [0124].  
In view of such teaching, it would have been obvious to a person having ordinary skill in the art to modify the golf club head of U.S. Patent No. 10,888,742 by having it have a mass between 190 grams to 200 grams, and having it have a volume of between 290 cm3 to 600 cm3.  Furthermore, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Allowable Subject Matter
Claims 35-41 are allowed.
The following is an examiner’s statement of reasons for allowance:
The patents to Yabu (US 6,852,038), Yamazaki et al. (US 5,755,627), Stites (US 7,967,700), Burunda (US 2006/0223651) and Demille et al. (US 8,491,416) all disclose golf club head having an interior cavity, and stiffening members secured within the interior cavity.
None of the cited references alone or in combination teach the claimed “a second stiffening member permanently secured within the interior cavity and connecting the sole portion to the first stiffening member at a location between the origin y-axis and the heel portion” as recited in claim 35.
None of the cited references alone or in combination teach the claimed “a first stiffening member permanently secured within the interior cavity  and connecting the crown portion to the sole located entirely between the origin y-axis and the heel portion” and “a second stiffening member permanently secured within the interior cavity and connecting the sole portion to the first stiffening member at a location between the origin y-axis and the heel portion” as recited in claim 41.
Claims 22-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if a proper terminal disclaimer is filed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LAYNO whose telephone number is (571)272-4424.  The examiner can normally be reached on Monday through Friday 9am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on 571-272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/BENJAMIN LAYNO/Primary Examiner, Art Unit 3711                                                                                                                                                                                                        

bhl